I dissent. This is merely another instance of that inclination of the average public official to hunt out some additional method of adding to the ever-increasing burdens of government by an unwarranted exercise of implied powers.
The majority justifies its opinion on the ground that the county commissioners are required to provide abstracts of title to lands acquired by the county by tax deeds, and that when a duty is imposed upon a public official and no mode is prescribed, the public official or board may provide the mode at discretion. This power has been recognized heretofore to a limited extent, but if it is to have unlimited sway, the same assumption of power as is here stamped with the approval of this court — not an express legislative power but one assumed under that indefinite claim to "powers necessarily implied —" then, under the same claim to implied powers, county boards and other public functionaries may set up printing plants, make the books and stationery they are required to furnish the various offices, and, under the same claim of power, newspapers might be published by reason of the necessity of giving notice of public acts, and so on ad infinitum.
The functions of government that most vitally affect the individual are those which involve the lives and liberties of individuals, and the power to tax to sustain government. These are governmental functions that are essentially legislative, and when any departure is made from practices and principles that have maintained for generations, such departure should not receive recognition by the courts until authorized by the sovereign power, the legislative branch. Removing restrictions *Page 126 
upon executive powers of executive officials, restrictions that have theretofore maintained, by decisions of courts, is conclusive evidence of the courts' impatience with legislative tardiness.
The case of Arnold v. Custer County, cited by the majority, was, in my opinion, a clear and palpable encroachment upon the powers of the legislative function. Surely, no injury can arise in any county by the continuation of a practice that has been in vogue since the organization of the state government, if we await the action of the legislative branch; and when courts assume to enlarge the powers of any official or board, over and above what has been within their powers heretofore exercised, the power of the court to do so should be clear and unmistakable.